t c memo united_states tax_court james o davenport jr petitioner v commissioner of internal revenue respondent docket no filed date james o davenport jr pro_se kim-khanh thi nguyen for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined an dollar_figure deficiency and a dollar_figure addition_to_tax pursuant to sec_6651 in petitioner’ sec_2001 federal_income_tax at the close of trial unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent orally moved to impose a dollar_figure penalty pursuant to sec_6673 after concessions the issues for decision are whether the pension distributions petitioner received during from the defense finance and accounting service and from the thompson-ramo-wooldridge trw pension_plan are includable in income for and whether the court should impose a penalty pursuant to sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts stipulation of settled issues and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in apple valley california petitioner had been a reserve officer in the u s air force during petitioner received dollar_figure in retirement pension distributions from the defense finance and accounting service on account of his prior service as a reserve officer in the u s air force petitioner was not injured while serving in the u s air force and the retirement pension distributions were paid for petitioner’s prior service in the u s air force and not on account of a disability petitioner had been an engineer for trw during petitioner received dollar_figure in retirement pension distributions from the trw pension_plan petitioner submitted to the internal_revenue_service a form_1040 u s individual_income_tax_return for listing only zeros eg listing zero income and zero tax due attached to the form_1040 was an affidavit from petitioner containing frivolous and groundless arguments opinion i deficiencies sec_61 defines gross_income as all income from whatever source derived gross_income includes among other things pensions and annuities sec_61 see also sec_72 petitioner admits that he received the income listed in the notice_of_deficiency from the defense finance and accounting service and from the trw pension_plan petitioner admits that the amounts received from the defense finance and accounting service were not amounts received as a pension or annuity for personal_injury_or_sickness resulting from active_service in the armed_forces or as a disability annuity see sec_104 excluding such amounts from income accordingly we conclude that the pension distributions petitioner received during from the defense finance and accounting service and from the trw pension_plan are includable in income for ii sec_6673 sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivolous respondent repeatedly warned petitioner that his arguments are frivolous respondent provided petitioner with a copy of the truth about frivolous tax arguments respondent directed petitioner to among other things sec_61 and sec_72 additionally petitioner is no stranger to this court in docket no petitioner also argued that distributions from the defense finance and accounting service and from the trw pension_plan for were not taxable on date we granted summary_judgment for respondent in docket no and entered an order and decision holding among other things that the distributions from the defense finance and accounting service and from the trw pension_plan for were income and taxable to petitioner in docket no 9757-05l a sec_6330 case regarding collection of petitioner’s tax_liability respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 in docket no 9757-05l petitioner advanced frivolous and groundless arguments and on date--7 months prior to the trial of the instant case--the court entered an order and decision granting respondent’s motion to impose a penalty under sec_6673 and imposing a penalty of dollar_figure pursuant to sec_6673 furthermore in the case at bar on date in an order granting partial summary_judgment to respondent this court stated petitioner is admonished not to pursue frivolous arguments which have been rejected by both this court and the court_of_appeals for the ninth circuit should petitioner continue to pursue those frivolous arguments this court will impose a penalty on petitioner under sec_6673 at trial the court reminded petitioner of this admonishment petitioner stated that he was familiar with sec_6673 petitioner continued to advance frivolous arguments eg the definition of income in sec_61 is used in its constitutional sense and shopworn arguments regarding the 16th amendment characteristic of tax-protester rhetoric that has been universally rejected by this and other courts 848_f2d_1007 9th cir affg tcmemo_1987_225 784_f2d_1006 9th cir we do not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir petitioner was warned several times by respondent and the court that his arguments were frivolous and without merit and that if he continued to advance them he could be subject_to a penalty of up to dollar_figure even after receiving repeated warnings and the court imposing a penalty of dollar_figure pursuant to sec_6673 in another docket only months before the trial of this case petitioner continued to advance frivolous and meritless arguments we conclude petitioner’s position was frivolous and groundless and that petitioner instituted and maintained these proceedings primarily for delay accordingly pursuant to sec_6673 we hold petitioner is liable for a dollar_figure penalty to reflect the foregoing an appropriate order and decision will be entered
